         Case 1:20-cv-00342-ADA Document 33 Filed 09/07/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 Hammond Development International,            §
 Inc.,                                         §
                                               §
        Plaintiff,                             §
                                               §
                                                     Civil Action No. 6:19-CV-00355-ADA
 v.                                            §
                                               §
 Amazon.com, Inc.,                             §
                                                             Jury Trial Demanded
 Amazon.com LLC,                               §
 Amazon.com Services, Inc., and                §
 Amazon Web Services, Inc.,                    §
                                               §
        Defendants.                            §




      PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
          RESPONSE TO MOTION TO TRANSFER VENUE [DKT. NO. 30]



       Plaintiff Hammond Development International, Inc. (“HDI”) files this Unopposed Motion

for Extension of Time to file its Response to Defendants’ Motion to Transfer Venue. See Dkt. No.

30 (“Motion”). HDI requests an extension up to and including Friday, September 13, 2019. HDI

needs additional time to respond to the arguments made in Amazon’s Motion and to organize and

present evidence in response. Counsel for HDI has met and conferred with counsel for Amazon,

who has indicated that Amazon does not oppose the relief sought herein.

       Accordingly, HDI respectfully requests that this Court grant this motion and extend the

deadline for its response to Amazon’s motion to transfer up to and including Friday, September

13, 2019. A Proposed Order is attached.




PLAINTIFF’S MOTION FOR EXTENTION OF TIME                                               Page 1 of 3
        Case 1:20-cv-00342-ADA Document 33 Filed 09/07/19 Page 2 of 3




Dated: September 7, 2019                   Respectfully submitted,



                                           ___________________________
                                           ERIC M. ALBRITTON
                                           STATE BAR NO. 00790215
                                           BRENT N. BUMGARDNER
                                           STATE BAR NO. 00795272
                                           ANDREW J. WRIGHT
                                           STATE BAR NO. 24063927
                                           NELSON BUMGARDNER ALBRITTON PC
                                           3131 West 7th Street, Suite 300
                                           Fort Worth, Texas 76107
                                           817.377.9111 (telephone)
                                           903.758.7397 (facsimile)
                                           ema@nbafirm.com
                                           brent@nbafirm.com
                                           andrew@nbafirm.com

                                           JOSEPH P. OLDAKER
                                           ILLINOIS BAR NO. 6295319
                                           (pro hac vice application to be filed)
                                           NELSON BUMGARDNER ALBRITTON PC
                                           15020 S. Ravinia Avenue, Suite 29
                                           Orland Park, Illinois 60462
                                           708.675.1583 (telephone)
                                           joseph@nbafirm.com

                                           COUNSEL FOR PLAINTIFF
                                           HAMMOND DEVELOPMENT
                                           INTERNATIONAL, INC.




PLAINTIFF’S MOTION FOR EXTENTION OF TIME                                     Page 2 of 3
          Case 1:20-cv-00342-ADA Document 33 Filed 09/07/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       Pursuant to Local Rule 5(b)(1), I hereby certify that the foregoing document was

electronically filed with the Clerk of Court using the CM/ECF filing system, which will generate

and send an e-mail notification of said filing to all counsel of record, on this the 7th day of

September, 2019.



                                                   ___________________________
                                                   ERIC M. ALBRITTON



                            CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(i), I hereby certify that I have conferred with counsel for

Amazon in advance of filing the present motion. Amazon does not oppose the relief sought in this

motion.



                                                   ___________________________
                                                   ERIC M. ALBRITTON




PLAINTIFF’S MOTION FOR EXTENTION OF TIME                                               Page 3 of 3
